    Case 1:20-cv-01201-PLM-PJG ECF No. 5, PageID.45 Filed 01/21/21 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
                                              ______

DERRICK LEE SMITH,

                           Plaintiff,                            Case No. 1:20-cv-1201

v.                                                               Honorable Paul L. Maloney

WRITEAPRISONER.COM, INC. et al.,

                           Defendants.
____________________________/

                              OPINION DENYING LEAVE
                    TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

                  This is a civil action brought by a state prisoner. Plaintiff seeks leave to proceed in

forma pauperis. Additionally, Plaintiff has paid $400.00 toward the filing fee. However, effective

December 1, 2020, the fees for filing a civil action total $402.00.1 Further, because Plaintiff has

filed at least three lawsuits that were dismissed as frivolous, malicious or for failure to state a

claim, he is barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will

order Plaintiff to pay the remaining $2.00 of the $402.00 civil action filing fees applicable to those

not permitted to proceed in forma pauperis. This fee must be paid within twenty-eight (28) days

of this opinion and accompanying order. If Plaintiff fails to pay the fee, the Court will order that

this case be dismissed without prejudice. Even if the case is dismissed, Plaintiff must pay the

remaining $2.00 filing fees in accordance with In re Alea, 286 F.3d 378, 380-81 (6th Cir. 2002).




1
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a miscellaneous
administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule. The miscellaneous administrative fee, however, “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.
 Case 1:20-cv-01201-PLM-PJG ECF No. 5, PageID.46 Filed 01/21/21 Page 2 of 4




                                            Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
 Case 1:20-cv-01201-PLM-PJG ECF No. 5, PageID.47 Filed 01/21/21 Page 3 of 4




process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were

frivolous, malicious, and/or failed to state a claim. See Smith v. Washington, No. 2:18-cv-10736

(E.D. Mich. Oct. 5, 2018); Smith v. Hall, No. 1:18-cv-277 (W.D. Mich. Apr. 3, 2018); Smith v.

Wayne Cnty. Prosecutor’s Off., No. 2:09-cv-12287 (E.D. Mich. June 25, 2009). Additionally,

Plaintiff has previously been denied leave to proceed in forma pauperis under the three-strikes

provision. See Smith v. Penman, No. 1:18-cv-1212 (W.D. Mich. Feb. 13, 2019). All of Plaintiff’s

dismissals were entered after enactment of the PLRA on April 26, 1996.

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). Plaintiff does not allege facts showing

that he is in imminent danger of serious physical injury.

                Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the remainder

of his $402.00 civil action filing fees, which is $2.00. If Plaintiff does not pay the remainder of

the filing fees within the 28-day period, this case will be dismissed without prejudice, but Plaintiff

will continue to be responsible for remaining $2.00 payment of the $402.00 filing fees.



Dated:    January 21, 2021                              /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                                   3
 Case 1:20-cv-01201-PLM-PJG ECF No. 5, PageID.48 Filed 01/21/21 Page 4 of 4




SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                             4
